Citation Nr: 1040601	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-28 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
shoulder injury residuals.

2.  Entitlement to an initial rating in excess of 30 percent for 
adjustment disorder with depressed mood (claimed as depression).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq., from 
Goodman, Allen & Filetti, PLLC.


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in August 2005 and 
February 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

By a March 2009 decision, the Board denied the Veteran's current 
appellate claims.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, by a May 2010 Order, the Court, pursuant to a joint 
motion, vacated the Board's March 2009 decision and remanded the 
case for compliance with the instructions of the joint motion.  
Mandate was issued by the Court later that same month.

For the reasons detailed below, the Board finds that further 
development is required with respect to the Veteran's appellate 
claims.  Accordingly, these claims are REMANDED to the RO.  VA 
will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist and to 
comply with the instructions of the joint motion.

The May 2010 joint motion which was the basis for the Court's 
Order in this case essentially contended that the Board's 
decision contained inadequate reasons and bases to support its 
conclusions that higher ratings were not warranted for the 
service-connected right shoulder disability and adjustment 
disorder.  In pertinent part, the joint motion contended that the 
Board's decision did not adequately address the evidence of 
suicidal ideation due to the adjustment disorder, which is part 
of the criteria associated with a 70 percent rating under the 
schedular criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9435.  
Regarding the right shoulder, the joint motion asserted, in part, 
that the Board's decision that an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) was not warranted did not address a 2006 
VA counseling record which indicated a serious employment 
handicap.

The Board acknowledges that the Veteran was accorded VA medical 
examinations regarding his current claims in July 2005, February 
2006, June 2006, and August 2008.  However, in a September 2010 
statement, the Veteran's attorney asserted that if the benefits 
sought on appeal could not be granted based on the evidence of 
record, then new examinations should be scheduled.  The Board 
further notes that as it has been several years since the last 
examination, it is concerned that the evidence of record may not 
accurately reflect the current severity of the service-connected 
right shoulder disability and adjustment disorder.  Consequently, 
the Board concludes that this case should be remanded for new 
examinations, as well as obtaining any outstanding treatment 
records with respect to these service-connected disabilities.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his right 
shoulder and adjustment disorder August 
2008.  After securing any necessary 
release, the RO should obtain those records 
not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an orthopedic examination to 
determine the current nature and severity 
of his service-connected right shoulder 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.

With respect to the service-connected right 
shoulder disability, it is imperative that 
the examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.  The examiner should also 
indicate whether the right shoulder is 
manifested by ankylosis, and comment upon 
this joint's impact upon the Veteran's 
employment (i.e., the level of occupational 
impairment attributable to this 
disability).

3.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded a psychiatric examination to 
determine the current nature and severity 
of his service-connected adjustment 
disability.  The examiner shall determine 
if psychological testing is indicated.  
Appropriate examination findings should be 
reported to allow for evaluation of the 
Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9435 (2009).  A Global 
Assessment of Functioning (GAF) score 
should be reported.  Additionally, if any 
other psychiatric disorder is present, to 
the extent possible, the examiner should 
distinguish all symptoms not attributable 
to the Veteran's service-connected 
adjustment disability.

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the issues on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
The RO's adjudication should reflect 
consideration of whether an extraschedular 
rating is warranted for the service-
connected right shoulder disability.

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his attorney should be 
furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of last 
SSOC in October 2008, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


